BELCHER, Judge.
*260The appellant was convicted for operating a motor vehicle on a public highway while his operator’s license was suspended; the punishment, thirty days in jail.
The complaint alleged that the offense was committed on or about the 4th day of May, 1961. The information based on the complaint alleged that the offense was committed on or about the 4th day of March, 1961.
It has been consistently held that a variance between the complaint and the information as to the date when the offense was committed is fatal to the validity of the information. Harrison v. State, 297 S.W. 2d 823; Murphy v. State, 149 Texas Cr. Rep. 269, 193 S.W. 2d 820; Bayless v. State, 156 Texas Cr. Rep. 1, 123 S.W. 2d 354; McKinney v. State, 49 S.W. 376; 30 Texas Jur. 2d 551, Sec. 12; 1 Branch’s Ann. P.C. 456, Sec. 455.
For the defect pointed out in the information, the judgment is reversed and the cause is remanded.
Opinion approved by the Court.